Citation Nr: 0705825	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-31 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left eye 
condition, to include secondary to service-connected right 
eye pterygium.  

2.  Entitlement to an increased (compensable) rating for 
right eye pterygium.  

3.  Entitlement to a 10 percent rating based upon multiple, 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004, rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the aforementioned 
claims.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2005.  A 
transcript of that hearing is of record and is associated 
with the claims folder.  

The Board remanded the instant claim in April 2006, for 
further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran was seen on one occasion in service for left 
eye posterior lenticular opacity without apparent residual 
disability.  

2.  There is no competent medical evidence that the veteran 
has a left eye condition related to his active service or to 
his service-connected right eye disability.  

3.  The service-connected right eye pterygium is not 
productive of loss of vision.


4.  The veteran' s service-connected costochondritis and 
right eye pterygium do not interfere with normal 
employability.  



CONCLUSIONSOF LAW

1.  Left eye condition was not incurred in or aggravated by 
active service, nor is a left eye condition secondary to the 
veteran's service-connected right eye pterygium.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006)

2.  The criteria for a compensable evaluation for right eye 
pterygium have not been met.  8 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.84a, Diagnostic Code 
6034 (2006.

3.  The criterion for a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities has 
not been met.  38 C.F.R. § 3.324 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in December 2003, 
February 2005, and April 2006, which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claims.  In accordance with the duty to 
assist, the letters informed the appellant what evidence and 
information VA would be obtaining, and essentially asked the 
appellant to send to VA any information he had to process the 
claims.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran of what he needed to show for service 
connection and increased rating claims.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to these claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case and proper VA notice and process, was performed as to 
the claims.  The Board, therefore, concludes that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, and was provided with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  He indicated in an 
October 2006 statement that he had no additional evidence to 
submit.  There are no known additional records to obtain.  He 
was offered a hearing, and testified before the undersigned 
at a Travel Board hearing in September 2005.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection

The veteran and his representative contend, in essence, that 
service connection is warranted for a left eye condition and 
alternatively, as due to the veteran's service-connected 
right eye pterygium.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected 38 C.F.R. § 3.310(b) (2006).  While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation that which is now 
existing case law.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (Service connection is permitted for aggravation of a 
non-service-connected disability caused by a service-
connected disability.  

In this case, the veteran was seen on one occasion during 
service in March 1973, for posterior lenticular opacity of 
the left eye.  No disability was noted in connection with 
these findings.  In October 1982, and January 1983, the 
veteran underwent slit lamp examination for occupational 
exposure to ionizing radiation.  The diagnosis at that time 
was normal media variation in the left eye.  In January 1983, 
clinical evaluation of the eyes was found to be normal.  The 
Report of Medical History performed at that time indicated 
that the veteran had vision in both eyes, not considered 
disabling.  

After service, the veteran was seen by VA on several 
occasions.  In September 2000, he complained of problems with 
bifocals due to being an electrician.  The assessment was 
refractive error and presbyopia.  In August 2003, he was 
complaining of decreased vision at near over the past six 
months.  The diagnosis was presbyopia.  

The veteran was seen by Kenny Wyatt, OD in October 2003.  
That examination dealt primarily with the veteran's right 
eye.  He noted floaters in the right eye, but the vision was 
20/25 in the left eye and 20/30 in the right eye.  All other 
testing was found to be normal.  

In January 2004, the veteran underwent VA opthamology 
examination.  The examiner noted corrected vision of 20/25 in 
the right eye and 20/25 in the left eye.  The examiner 
indicated that there was no lenticular opacity in the left 
eye on examination.  The veteran also indicated that he had 
no problem with his left eye.  

The veteran testified at a Travel Board hearing in 
September 2005.  He testified that his right eye was worse 
than his left eye.  He testified that he did not know whether 
his ability to see had been affected but that he was told by 
a doctor that his left eye had weakened because of having to 
compensate for damage done to the right eye.  After the 
hearing, the case was remanded by the Board in an effort to 
allow the veteran the opportunity to obtain medical evidence 
that his left eye was weakened by his right eye use.  He did 
not present such evidence to VA.  

After a thorough review of the evidence, the veteran's claim 
for a left eye condition must fail on a direct and secondary 
basis.  In order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran has been diagnosed with only presbyopia 
and refractive error.  Presbyopia is a type of hyperopia, a 
refractive error, "a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation and 
inability to focus sharply for near vision."  McNeely v. 
Principi, 3 Vet. App. 357, 363- 64 (1992).  Hyperopia is an 
error of refraction of the eye, in which rays of light 
entering the eye are brought into focus behind the retina, as 
a result of the eyeball being too short from front to back.  
Dorland's Illustrated Medical Dictionary 1349 (28th ed. 
1994).  

Refractive error, including presbyopia and hyperopia, is 
excluded, by regulation, from the definition of disease or 
injury for which veteran benefits are authorized if incurred 
or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  As 
such, regardless of the character or the quality of any 
evidence which the veteran could submit, a strictly 
developmental defect, such as refractive error, including 
presbyopia, cannot be recognized as a disability under the 
terms of the VA's Schedule for Rating Disabilities and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 
(1996);  Beno v. Principi, 3 Vet. App. 439 (1992).  The 
validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects such as refractive error 
from the definition of disease or injury, at least as to 
preclusion of service connection for personality disorder, 
has been upheld.  Winn, 8 Vet. App. at 510.  

As noted above, while service connection cannot be granted 
for the symptoms, of "decreased vision," if there is 
medical evidence which establishes that the veteran has 
decreased vision as a symptom of any service-connected 
disability, "decreased vision" may be compensated through 
the disability evaluation assigned for the service-connected 
disability to which the decreased vision is attributed.  

The medical evidence of record does not show that the 
veteran's presbyopia was associated with any disability 
attributable to service.  To the extent that the veteran has 
"decreased vision" due to presbyopia or refractive error 
and those conditions are considered to be developmental and 
are not disabilities based on VA law, service connection can 
not be granted for this condition in this regard.  

Further, there is no medical evidence of record which 
attributes any left eye condition to the veteran's service-
connected right eye pterygium.  The veteran stated that he 
was told that his left eyesight was weakened because of the 
strain of use of the right eye.  The claim was remanded in 
April 2006, in an effort to allow the veteran the opportunity 
to obtain medical evidence (opinion) to that effect.  No 
medical evidence linking a left eye condition to the right 
eye was ever presented.  

Here, there is no competent medical evidence of any left eye 
disorder for VA purposes.  Based on the foregoing, service 
connection is not warranted for a left eye condition on a 
direct or secondary basis.  


III.  Increased Rating 

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown,  7 Vet. App. 55, 58 (1995).

In this case, service connection for the veteran's right eye 
pterygium was granted by rating decision of November 1983.  A 
noncompensable rating was granted, effective February 1983.  
This rating has been in effect since that date.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6034, pterygium is 
rated for loss of vision, if any.  Loss of vision is rated 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  A 
noncompensable rating is assigned when vision is 20/40 in 
both eyes.  A 10 percent evaluation is assigned when vision 
is 20/50 in one eye and 20/40 in the other eye, or when 
vision is 20/50 in both eyes.  The evaluations continue to 
increase for additional impairment of central visual acuity.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 .  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating.  See 38 C.F.R. § 4.75.  

The veteran underwent an examination with Mountain View Eye 
Care, from Kenny Wyatt, OD in October 2003.  The veteran's 
vision was 20/30 in the right eye and 20/25 in the left eye.  
All other testing proved normal.  

On VA examination in January 2004, the veteran's corrected 
vision in the right eye was 20/25-2 and 20/25-1 in the left 
eye.  

Given that the medical findings do not support a finding of 
loss of vision, there is no basis for a compensable rating 
for the veteran's service-connected right eye pterygium.  A 
compensable evaluation under Diagnostic Code 6034 requires 
loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6034.


III.  Multiple noncompensable evaluations 

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  See 38 C.F.R. § 3.324 (2006).  Evidence regarding 
the severity of the veteran's right eye pterygium is 
summarized above.  Additionally, the veteran also has a 
noncompensable evaluation for his service-connected 
costochondritis.  These service-connected disabilities are 
apparently permanent, separate, and are rated as 
noncompensably disabling.  Significantly, however, the 
evidence does not establish that they clearly interfere with 
normal employability.  In fact, the veteran testified at his 
Travel Board hearing in September 2005, that he has had no 
additional growths in his right eye, he was unaware if his 
right eye vision was worse, but he thought it was, he uses no 
prescriptions for his right eye, and that his chest hurts 
intermittently, but not as a result of his employment or 
heavy lifting.  Furthermore, he testified that he is employed 
as a maintenance technician and is trained as a mater 
electrician.  He says that he has trouble seeing small 
writing on wiring at times.  However, he has not lost any 
time from work due to his service-connected disabilities.  
Accordingly, the Board concludes that the criteria for a 10 
percent rating for multiple noncompensable service-connected 
disabilities are not met.  


ORDER

Service connection for a left eye condition on a direct basis 
or alternatively, as secondary to his service-connected right 
eye pterygium is denied.  

A compensable rating for right eye pterygium is denied.  

A 10 percent evaluation based on multiple noncompensable 
service-connected disabilities, pursuant to 38 C.F.R. 
§ 3.324, is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


